Citation Nr: 1432563	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  07-10 476	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left foot disability.

2. Entitlement to service connection for a right foot disability.

3. Entitlement to service connection for a left ankle disability.

4. Entitlement to service connection for a right ankle disability.

5. Entitlement to service connection for a low back disability.

6. Entitlement to service connection for sciatica of the left leg, to include as due to a low back disability.

7. Entitlement to service connection for sciatica of the right leg, to include as due to a low back disability.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1973 to December 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in November 2010, and October 2013, when it was remanded for further development, to include providing the Veteran additional VA examinations.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and posttraumatic stress disorder (PTSD) have been raised by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for a low back disability and for sciatica of the left and right legs are REMANDED to the AOJ.



FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's current disabilities of the left and right feet and left and right ankles were incurred in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left foot disability have been met.

2. The criteria for service connection for a right foot disability have been met.

3. The criteria for service connection for a left ankle disability have been met.

4. The criteria for service connection for a right ankle disability have been met.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefits sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to these claim is harmless.  

Service Connection- Facts and Analysis

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

During service, the Veteran was treated on several occasions for ongoing pain in his feet and ankles.  He has stated that after separation from service he continued to suffer foot and ankle pain but could not afford medical treatment.  He began obtaining treatment for foot and ankle pain through VA in 1999.

The record shows that the Veteran has diagnoses of bilateral hallux valgus, degenerative joint disease in both great toes and both ankles.  An opinion by Dr. Estrada in July 2008 stated that, after reviewing the Veteran's service treatment records and medical history, he believed that the Veteran's orthopedic disabilities of the feet and ankles were at least as likely as not related to service.

The Veteran has been provided with two VA examinations and an additional VA opinion regarding these claims.  All have stated that no chronic disability of the feet or ankles was affirmatively demonstrated in service and that there was no documentation of continuity of treatment for such disabilities after service.  However, none have addressed the lay history provided by the Veteran of ongoing foot and ankle pain since running in boots on concrete during service and they are, therefore, incomplete and inadequate.

Based on the medical opinion by Dr. Estrada, the only medical opinion to consider all of the evidence of record, the Board finds that the Veteran's bilateral foot and ankle disabilities were incurred in or otherwise the result of service.  Service connection is therefore warranted for such disabilities.  38 U.S.C.A. § 5107(b).


						(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a left foot disability is granted, subject to the provision governing the award of monetary benefits.

Entitlement to service connection for a right foot disability is granted, subject to the provision governing the award of monetary benefits.

Entitlement to service connection for a left ankle disability is granted, subject to the provision governing the award of monetary benefits.

Entitlement to service connection for right ankle disability is granted, subject to the provision governing the award of monetary benefits.


REMAND

The Veteran also seeks service connection for a low back disability and sciatica in the left and right legs.  On remand in November 2010 and October 2013, the Board instructed that the Veteran be provided a VA examination that addressed the lay history provided of ongoing pain since service.  The examinations of record have been inadequate because they failed to do so.  As such, a new VA examination by a different provider is required; such examination should also consider the question of secondary service connection in light of the claims granted above.

In addition, the record shows that the Veteran was awarded Social Security Disability Insurance benefits.  The law requires that VA obtain copies of any Social Security records which may be relevant to the appeal.  As it does not appear that any attempt to obtain such records has been made, this oversight should be remedied on remand.



Accordingly, the case is REMANDED for the following action:

1. The AOJ should request copies of any records pertaining to the Veteran's Social Security Disability Insurance claim, to include medical records and a copy of the decision.  

If, after all due diligence, it is determined that any of the records are unavailable or further efforts to obtain them would be futile, the Veteran and his representative should be so advised in accordance with the provisions of 38 C.F.R. § 3.159(e). 

2. Afford the Veteran an appropriate VA examination performed by an examiner other than the one who provided the December 2013 VA examination, to determine whether it is at least as likely as not (probability 50 percent or greater) that his current low back disability, to include degenerative joint disease and degenerative disc disease, as well as sciatica in left and right legs, is related to his military service.

The examiner is instructed to specifically consider the Veteran's competent reports of back pain and sciatica since service, regardless of whether he received medical treatment for such.  If the examiner finds the Veteran's statements not credible or not relevant, the reason for so finding should be provided.

The examiner is instructed to address, using the at least as likely as not (probability 50 percent or greater) standard:

1) Whether the Veteran's low back disability was incurred in service, to include whether it is the result of or otherwise related to the complaints of back pain in service;

2) Whether the Veteran's low back disability was caused or aggravated by his service-connected bilateral foot and ankle disabilities, to include as due to any alteration of his gait resulting from such disabilities. 

The examiner should provide the rationale for any opinions rendered.  A copy of the claims file should be provided to the examiner for review.

3. On completion of the foregoing, the claim should be adjudicated.  If any aspect of the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


